AUSTIN.      TEXAS        78711




                                  December     18, 1974



The Honorable Raymond Vowel1                         Opinion   No.   H-   480
Commissioner
State Dept. of Public Welfare                        Re: Licensing  requiremt:nt    for
John H. Reagan Bldg.                                 administrators  of publicly owned
Austin,  Texas  78701                                and operated chi,ld-care   institu-
                                                     tions.



Dear   Commissio~ner    Vowell:

         You ask whether administrators    of publicly owned and operated
child-caring  institutions must be licensed under article 695a-1, section          2,
V. T. C. S., which provides:

                 Beginning January 1, 1974, no person may serve as a
                 child care administrator  of a child-caring  institution
                 unless he holds a child care administrator’s    license
                 issued by the State Department   of Public Welfare
                 pursuant to this Act.

“Child-caring     institution” is defined in section 1 of article 695a-1 so as
to specifically    include public institutions.      Thus, article 695a-1 plainly
requires a child care administrator         --the person who exercises     adminis-
trative control and supervision       and is responsible    for programming    and
personnel,--    of a public child-caring    institution to obtain a license from
the Department       of Public Welfare.

         Article   695c,  section 8(a), V. T. C. S., requires   owners of child-
caring institutions    to obtain a license to operate.    State owned and
operated institutions~are      exempted from this requirement.     V. T. C. S.
art. 695c,    $10.   But the exemption of slate owned institutions   from the
licensing   requirements     of article 695~ does not affect the licensing




                                       p.    2179
       I.




      The Honorable    Raymond    Vowel1      page 2    (H-480)




      requirements    for the administrators   of all child-caring    institutions
      established   by article 695a-1.   These two provisions      operate
      independently    of each other, and both can be effectuated at the same
      time.    Under article 695a-1,   then, administrators     of publicly owned
      child-caring   institutions must obtain a license from the Department
      of Public Welfare.

                                          SUMMARY

                           Administrators    of publicly owned and
                      operated child-caring     institutions must obtain
                      a license from the State Department       of Public
                      Welfare.    V. T. C. S.   art. 695a-1,  § 2.

                                                          Very    truly yours,




                                                          Attorney    General    of Texas


=:&




      DAVID   M.   KENDALL,      First   Assistant



            l?!iiiMd
      C. ROBERT HEATH,         Chairman
      Opinion Committee


      lg




                                              pe 2180